ACCEPTED
                                                                                            04-15-00007-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        1/6/2015 2:31:10 PM
                                    04-14-00007-CV                                            KEITH HOTTLE
                                                                                                     CLERK
                                       CAUSE NO. 3725

CLEVAN MYERS                                     §            IN THE DISTRICT COURT
     Plaintiff                                   §                         FILED IN
                                                                  4th COURT OF APPEALS
                                                 §                  SAN ANTONIO, TEXAS
v-                                               §            452ND01/6/2015
                                                                     J U D I C I2:31:10
                                                                                 A L DISTRICT
                                                                                        PM
                                                 §                   KEITH E. HOTTLE
NEWFIELD EXPLORATION                             §                           Clerk
COMPANY.                                         §
     Defendant                                   §            EDWARDS COUNTY. TEXAS


                            NOTICE QtJNTENTirCLAPPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Clevan Myers, Plaintiff in the above-referenced cause, and files this his

Notice of Intent to Appeal and would show unto the Court as follows:

       1.     Clevan Myers, with this pleading, notifies the Court arid parties of his intent to

appeal the court rulings in favor of Defendant Newfield Exploration Company, granting the

Motion for Partial Summary Judgment dated October 2, 2014.

       2.     Copies of this order are attached to this notice as Exhibit A.

       3.     Plaintiff has requested the Reporter's Record from the hearing of October 2, 2014.

      4.      Plaintiff has requested the Clerk's Record.

                                                     Respectfully Submitted,



                                                                  jennink
                                                     221 E. 9"1 Street, Suite 203
                                                     Austin, Texas 78701
                                                     (512) 478-6623 Telephone
                                                     (512) 478-6626 Facsimile
                                                     State Bar No. 14629000
                                                     11oydmuenni nk (rvsbcgjpbaLnet
                                                     Attorney for Clevan Meyers